NOTE:

Examiner’s Note: the copy of the claims submitted 10 February 2022 has been entered as it does not appear to introduce any amendments to the claims.

Applicant's arguments filed 10 February 2022 have been fully considered but they are not persuasive.

Applicant argues that the cited art does not teach “a learning component that generates, using artificial intelligence, problem descriptions from one or more of the subset of key performance indicators or the operational metrics”.
However, Sirois teaches that the analytics engine produces and provides one or more status reports to the user, produced using problem data and solution data; where the status report include problem name/opportunity, problem status, identified date, date completed, problem complexity, problem description, etc.; and the problem data is extracted from a user input, and includes problem name/opportunity, problem solving tools employed, key performance indicator (KPI) benchmark, etc. (col. 18, lines 21-59; etc.); where the analytics engine processes the problem data from the user using machine learning algorithms (col. 3, lines 36-46; see also col. 18, line 60 to col. 19, line 10; etc.).  Maheshwari also teaches the query component that generates the key performance indicators and maturity scores from the query as claimed (see paras. 0242-248, 0297, 0602, 1205, etc.).


/GEORGE GIROUX/Primary Examiner, Art Unit 2128